EXHIBIT 10.4


AMENDMENT NO. 5 TO
SYNNEX CORPORATION
2013 STOCK INCENTIVE PLAN
In accordance with Section 18(b) of the SYNNEX Corporation 2013 Stock Incentive
Plan (the “Plan”), the Plan is hereby amended as follows, effective as of the
date of the Company’s 2019 annual meeting.
1.    Section 4(b)(i) and (ii) are hereby amended in its entirety as follows.
“4(b)    Automatic Grants to Outside Directors.
(i)    Each Outside Director who first joins the Board of Directors on or after
the date of the Company’s 2019 annual meeting, and who was not previously an
Employee, shall receive a number of whole Restricted Shares equal to the
quotient of (x) $150,000 prorated for the number of months out of twelve that
the Outside Director is expected to serve between the Outside Director’s
appointment or election to the Board of Directors and the next regular annual
meeting of the Company’s stockholders, rounded to the nearest month (y) divided
by the Fair Market Value of a Share as of the grant date. For purposes of the
calculation in the preceding sentence, any fractional Restricted Shares shall be
disregarded. The grant date for Restricted Shares granted pursuant to this
Section 4(b)(i) shall be the first trading day after the election of the Outside
Director to the Board of Directors; provided if the first trading day after his
or her election falls within a trading blackout period, then the grant date for
Restricted Shares shall be upon the expiration of the third trading day after
the trading black-out period ends.
(ii)    On the first trading day following the conclusion of each regular annual
meeting of the Company's stockholders after such Outside Director's appointment
or election to the Board of Directors, commencing with the first annual meeting
occurring on or after the date of the Company’s 2019 annual meeting, each
Outside Director who will continue serving as a member of the Board of Directors
thereafter shall receive a number of whole Restricted Shares equal to $150,000
divided by the Fair Market Value of a Share as of such grant date, provided if
the first trading day following the conclusion of the regular annual meeting of
the Company's stockholders after such Outside Director's appointment or election
to the Board of Directors falls within a trading black-out period, then the
grant date for Restricted Shares granted pursuant to this Section 4(b)(ii) shall
be upon the expiration of the third trading day after the trading black-out
period ends. For purposes of the calculation in the preceding sentence, any
fractional Restricted Shares shall be disregarded.”
To record the amendment of the Plan, SYNNEX Corporation has executed this
document this 28th day of September, 2018.
SYNNEX CORPORATION
By:__/s/ Simon Y. Leung_____________________
Title: Senior Vice President, General Counsel and Corporate Secretary





